Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-15 in the reply filed on 08/03/2022 is acknowledged.
Claims 1-10 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsikis et al. (US20210179498, hereinafter referred to as Katsikis).
Regarding claim 11, Katsikis discloses a reaction-bonded (see Katsikis at [0016], disclosing infiltration with silicon) silicon carbide body (see Katsikis at [0025], disclosing a layer of a material based on silicon carbide that contains no diamond particles is deposited.), comprising: a main body portion,including reaction-bonded silicon carbide and elemental silicon, and not including diamond (see Katsikis at [0025], disclosing a layer of a material based on silicon carbide that contains no diamond particles is deposited.); and discrete elements including diamond particles, reaction bonded silicon carbide coating surrounding the diamond particles (see Katsikis at [0019], disclosing A common feature of these methods is the layer-by-layer construction of the component during the manufacturing process. Therefore, the process according to the invention comprises a step in which a first layer of an at least first material based on silicon carbide is deposited, and another step in which a second layer of an at least second material based on silicon carbide is deposited, wherein at least one of the materials includes diamond particles), and elemental silicon (see Katsikis at [0016], disclosing infiltration with silicon). 
While Katsikis does not explicitly disclose the discrete elements are at least partially within the main body portion, Katsikis does teach the component according to the invention has at least one macroscopically structured surface, wherein said structured surface has protrusions and/or shoulders, for example, and/or interior structures, such as channels (see Katsikis at [0045]). Katsikis further teaches complex and delicate structures may also be realized at a high resolution in this way, which are not accessible by the use of conventional manufacturing methods, such as pressing. In this way, for example, it is possible in a simple and uncomplicated manner to provide components having a complex inner structure (see Katsikis at [0015]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date when practicing the invention of Katsikis to produce complex inner structures such as channels in which a portion of the layer of SiC containing diamond will be at least partially within the main body portion of SiC not containing diamond because Katsikis explicitly teaches that these multi-layered systems can be used to form complex geometries with inner structures.  
Regarding claim 12, while Katsikis does not explicitly disclose the main body portion is configured for use within a vacuum wafer chuck, methods of utilizing a material do not limit the structure of a material. Because claim 11 is directed towards a material (a reaction-bonded silicon carbide body) and not a method of utilizing the body, this limitation does not limit the structure of the material of claim 11 upon which it depends, and thus this does not further limit the material of claim 11. 
While Katsikis does not explicitly disclose the discrete elements include pins for supporting a semiconductor wafer, Katsikis does teach diamond particles admixed with silicon carbide to increase the wear resistance and temperature performance of such products ... for wear protection components, such as slide rings, nozzles, coatings, or pins (see Katsikis at [0003]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing Katsikis, to use the diamond reinforced areas to support pins because Katsikis teaches the diamond particles increase wear and temperature resistance and can be used for a multitude of components such as pins.   
Regarding claim 14, while Katsikis does not explicitly disclose the discrete elements are configured to provide high heat flux directly under a die, without reducing the machinability of the main body portion methods of utilizing a material do not limit the structure of a material. Because claim 11 is directed towards a material (a reaction-bonded silicon carbide body) and not a method of utilizing the body, this limitation does not limit the structure of the material of claim 11 upon which it depends, and thus this does not further limit the material of claim 11.
Regarding claim 15, while Katsikis does not explicitly disclose the discrete elements are configured to provide local diamond reinforcement at a wear face, without reducing the machinability of the main body portion methods of utilizing a material do not limit the structure of a material. Because claim 11 is directed towards a material (a reaction-bonded silicon carbide body) and not a method of utilizing the body, this limitation does not limit the structure of the material of claim 11 upon which it depends, and thus this does not further limit the material of claim 11.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsikis et al. (US20210179498, hereinafter referred to as Katsikis) as evidenced by Miura et al. (JPH05335529A with reference to machine translation, hereinafter referred to as Miura).
Regarding claim 13, while Katsikis does not expliciltly disclose the pins are separated from each other to prevent bi-metallic strip stresses, this would be obvious to try because it is well known in the art that pins should be separated from each other to prevent bi-metallic strip stresses as evidenced by Miura. Miura is directed towards manufacturing a semiconductor device (see Muria at the Abstract), and teaches that the internal stress caused by differences in thermal expansion coefficients is known as bimetallic stress (see Muira at [0003]). Thus a person having ordinary skill in the art before the effective filing date would appreciated and accommodated for that requirement by naturally separating pins from each other to reduce bimetallic stress. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731